POCH, J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. There is little dispute in the record that the property was taken into the possession of respondent and thereafter lost or stolen. Respondent failed to introduce any evidence tending to demonstrate the exercise of due care. Therefore, the Claimant is entitled to be reimbursed for the fair value of said property which the record has established as $64.00. It is hereby ordered that the Claimant be and the same is hereby awarded the sum of $64.00.